 

OQ County Court Piste Court

 

 

TEQSIMTES Disteict Cone FILED
OL eee UN aa UNITED STATES DISTRICT COURT
DENVER, CO BOAIY » DENVER, COLORADO
Plant eeetigner) J Be Roe OF COLOR AB, MAR 142019 - -.

of ndant(s) Respondent(s) WeeLb COUNTY TRIL DICE CTOR JEFFREY. P. COLWELL

Z POULSEN), De PUT RUVALR A: Sy MM TROUT Me Ove RHOLT

! weLD Leakity ——_—_——__— A

 

 

WELD Any INN JAW Ce ea C CUNTY SPL BoA St QUT, COURT USE ONLY
Attorney or Party WithoutlAttorney (Name and Address): Case Number:

Phone Number: E-mail:

FAX Number: Atty. Reg. #:

Division :' - Courtroom

CER GENIC, MOTION TO F Pie LAWS) Te

 

 

 

 

For the following reasons: (ite any applicable law)

Sie € Tut adee garde) Gishix my (OHHISALY AALAWIE HAS Sce hd eanomeceT,

GIVING NE fecess 19 Tot TOSTHPASTE Ald se: AN. TAM STILL utara EeATED

AS ne Hanha 7 ast ov FED TALE TIEMS For BOCAWERST AVOLUKCH TAM
SERVED Pow AS AVEGATARI AND TO THREE MEALS PEQ DAN. pont EAT MHeK
TM LiSi@ tue (at TL have REE DEER: ACCESS TOR SIBLE KAR AN Rie [OTD ABD:
| request the Court to: DEED Oy MEDIAL STAVE TRMWS.
Oened i weSn|et ids wsto Nea set eo Com Misitss ACCOUNTS STATEWIDE.
ORDER KEEFE 0 CMPAT NYT TO BALANCE ALL ClomMiSARY RectuNTS Ineeer rly
AND TAYE ove? | RESPONE BILTY DE MOA ATE A AOUWTI WE AS

Coy Ty’ S ARE INROUPET ENT. AND REEIZGENT iy Dower tas KOU ATELY

 

  
   
 

PUAN T io
DEPUTY 'S STATE THE poke 1S*So4 MEAT “TVS NEED RAVES OW. cn Lo
Dated: Gi Coe a) fe me,

 

€ “Wd Pettioner aint ‘OR LP RespondentiDef ndant i!
:

ANON” TREETA

| : h »ddress~ ~~"

CREEL, Cry FE 3/

City, State and Zip Code

 

i
Telephone Number (Home) (Work)
|

 

CERTIFICATE OF MAILING

| re eee jaton ploy 4 O] CG (date) the original of this Motion was filed with the Court; and a true and accurate
EY Aus et MO ION TO Le. LAWS was served on the other party(ies) by placing it in the United
States mail, postage pre-paid and addressed to the following: [ ELT é £ ALITY
WELD CO sty !

GRESLEY. MSM SeAT TS 0b] (sO - ;
| etitioner/Plaiatiff/ OR i ent/Defendant
I

JDF 76 5/02 MOTION TO

 

 

 

 

 
<f r oO ca tet wa ERice inmate Request Form

   

 

WELD COUNTY

 

 

 

 

|

 

we 4
Name CURE, Yolen _ Date: Ot —~GA-EROD FZ >
Inmate Number i sy Housing Location: Le \S

ONE REQUEST PER KITE PLEASE: WS NX
.
What is your request?

IF MEDICAL IN NATURE, GIVE DIRECTLY TO THE NURSE DURING MEDICATION ROUNDS

$e |

"ella, |

. |
J Gy. S

 

 

    

 

 

 

 

   

 

 

 

 

 

 

 

 

 

STAFF USE BELOW THIS LINE CE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Routing: Housing Unit Deputy (printed name and badge number)
() Pod Deputy () Kitchen ( ) Laundry ( ) Phone services
(_) Inmate Services ( ) Booking () Mail room () Other
|
Ws. Cali iVar, ,
ou No med ta Criknia Gr [obbn. TP Yous warty
J Ute ae see fA pride. iA Chiat , fF

 

will be Q 0! te. his Visit would por Auavandes
Vou. Lonem :

 

 

|

Staff Name/ID number (print acl Aone, [ Ny) Date/Time | h q, ] / G A 3]0

_Returned to inmate by (print name):

 

Date/Time

 

 

Inmate Request Form revised 10/2015
 
  

 

   
 

 

WELD COUNTY

SEE Inmate Request Form

; y as _— —

 

 

   

 

 

 

Name UA @& Moe Date: 0 |} -SY - -SL©/ 7D
Inmate Number 530 6 S'S Housing Location: MY- /f As) a

ONE REQUEST PER KITE PLEASE: \ \

What is your request?
IF MEDICAL IN NATURE, . VE DIRECTLY TO THE NURSE DURING MEDICATION ROUNDS

Me ile,
ST iy weinaah Ld) peed, lth MAhdlea

aia id _ ogi —

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 C
A
! ey,
STAFF USE BELOW THIS LINE
Routing: Housing Unit Deputy (printed name and badge number)
( ) Pod Deputy ( \ Kitchen ( ) Laundry ( ) Phone services
( ) Inmate Services ( ) Booking ( ) Mail room ( ) Other
i
On nse: i
5G if V Ur, |
Ping Save Vouk Vonut 30 wnetical Can See if.
. es
A aii d diet iNQs Not PIACLA. Cnsure._ +0

 

| a_! , _

Oink fenty Ol Wake? qd_Préevent aehyyonor.
|
|
|

Staff Name/ID number (print - Biaabpl Date/Time [ /: Lyf) 4 23 /4

Date/Time

 

 

 

 

 

 

Returned to inmate by (print name):

 

| inmate Request Form revised 10/2015
  
  

 

WELD COUNTY

{ a or" 2 <a Inmate Request Form

 

 

 

 

a

Name “1M yc ee Date: QD) -oe¥- 014 ,
Inmate Number EG Abs Housing Location: M1 iz \

ONE REQUEST PER KITE'PLEASE: \
What is your request?
LF MEDICAL IN NATURE, GIVE DIRECTLY TO THE NURSE DURING MEDICATION ROUNDS

, |

 

 

 

 

 

 

 

 

 

 

 

 

 

|
|
|
|
|
|

 

STAFF USE BELOW THIS LINE
|

 

Routing: Housing Unit Deputy (printed name and badge number)
( ) Pod Deputy ( ) Kitchen ( ) Laundry ( ) Phone services
(_ ) Inmate Services ( ) Booking ( ) Mail room ( ) Other

 

Ms“Ghvar

Vol Ave Drevoualy Nn donied 4 Wie TL Va
Would Ube S| dis Cana this Surdnn —with the

“Prodi paw Lite. Sor _ Clinic. afi aval

Eo ee ro “pt

a

‘Staff Name/ID number (print 7 Loink, Yy) Date/Time / / 25] [ Gg Nox

Date/Time

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Returned to inmate by (print name):

 

 

Inmate Request Form revised 10/2015
Step 1 Grievance Response

Incident No:48558
Inmate Name:Glivar, Meigra
inmate Number:336638

Responding Deputy/Staff:Z.Poulsen WC0144
Date:01/22/20119

Time: 1525Hrs

t
Inmate's Step 1 Grievance Narrative:

Inmate Glivar is stating that he books (account) are incorrect and she is not able to order commissary .

Inmate Glivar states that the commissary program is wrong.

Step 1 Grievance Response:

Inmate Glivar your grievancelis being rejected as you can not skip to a Step 4. Your grievance is also being rejected

because your concerns were answered previously in Incident 48107. Please follow Section 19 of the Inmate handbook.

No Further action from this Députy
i

 
Step 1 Grievance Response’

Incident No:48107
Inmate Name:Meigra GLivar
Inmate Number:336638
I
Responding Deputy/Staff:Welch WC290
Date/Time:Fri Jan 11 12:19:23 2019
Inmate's Step 1 Grievance Narrative:
Inmate is grieving the fact her account balance is wrong.
Step 1 Grievance Response:
inmate Glivar, | spoke with a’ booking technician about your concern on your balance, this is what she informed me:
The inmate was booked in on 2/8/18 and the booking fee was charged of $30.00.
When the inmate was booking in, they hadi$6.00 cash on them. The $6.00 was applied to the booking fees. Now there is a
balance of -$24.00.
When the inmate left, they Owed the county $24.00.

The inmate was booked in again on 9/4/18 and charge the $30.00 booking fee. Now the inmate owes $54.00.
On 10/4/18 the saw medical and was charged the $10.00 medical fee. The balance now is owing $64.00.

On 10/11/18 there was a deposit from Santistevan of $40.00. That $40.00 was applied to the inmates prior booking fees.
So it took the $24.00 still owed from 2/2018 leaving $16.00. The $16.00 was then applied to the debt of the booking fee
owed from 9/4/18, leaving a booking fee balance of $14.00.

Adding the booking fee dept and the medical fee that was not paid for, the owing balance is now $24.00.

On 12/6/18 the inmate was charged for a prescription, $10.00. The inmate debt is now $34.00.

On 12/14/18 the inmate was charges $16.25 for replacement of a meal tray.

The inmate owes $50.25. !

 
   

DeSneRnite
- ye

 
 

 

WELD COUNTY

 

Inmate Request Form

 

 

 

teen

: Returned to inmate by (print name):

Name mye iver

ONE REQUEST PER KITE PLEASE:
What is your request?

ate: LY
pate: 4-10 z a

Inmate Number Housing Location:

 

|
IF MEDICAL IN NATURE, GIVE DIRECTLY TO THE NURSE DURING MEDICATION ROUNDS

 

|

 

 

 

 

 

 

 

 

 

Delo,
a |
a: a OU |

OY WV

 

 

 

 

 

Facing LPO cant

ww)

{Uy
J

 

f

 

 

eit

 

 

 

|
|
|
|
|

STAFF USE BELOW THIS LINE

|

Routing: Housing Unit Deputy (printed name and badge number)

( ) Pod Deputy (1) Kitchen - ( ) Laundry

(_ ) Inmate Services (|) Booking ( ) Mail room
j

Staff Response: |

C
XQ

Oe ecerenyer tt

ie as }
CHa

 

)

 

( ) Phone services

( ) Other

 

 

 

 

 

 

 

 

 

Date/Time

 

Date/Time

 

LJioli4 OOO
1 OD

 
  
   
      
    
 
   

Re I OE

 

 

PETE : 8 7,
Te Be pe we ee

 

 

 

Sun mm be a Inmate Grievance Form” * bees

+
4 4 a Pe 4 te abe ei de ed “aha a See

 

 

 

se ot

4

 

 

7 :
Oe iy

“¢
“Is this grievance | for, the fiedical, tier) (irele one),
“e “y
1. iB this grievance, fort the Kitchen? {cele ane): Yes: h

 

  

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

t - What-g grievance step is iBIB? (iretd ons): 4, ty. ._ Forsieps 2, esey ai ae ievatioeds Yoirwiot : a ” o
. Using only the space provided ilo, oi jot Bite ~ , ‘ 2 . ’ _ + ae foe : we
ose wf (0. Au ened X tt *. a “ak arsine (ec; Bak re: ied ce a
mM : - a Mia TT ALS a : , .

= if eS Goa Adal Alig AES Kelaut ae eSinan YE = os

ty.6 cor aR ca Ge MOGTAF:, A601 SS ‘of seis nh aver at
. & . ob ae gr . a any
Fen 16 ‘Sant EG SEO EE: == “Shoo OR TROMEET: — = te

 

       
  
     
  

1, a :

Sele bag nt oS so eo Cariett: balando ier?
7 . . 5 “3 “gt: —_
| ease Pix" Eh Spnatsieer Parmer ad mt

 

 

 

 

 

 

   

“Ths <— oe rein ta

"S623
[= ae nat posses OevOIS

 

 

 

ee

 

 

 

 

 

 

 

foie & y iy ae,
z . 4 “ = eet pet ee fa. x
ae ¥ pay if ’ + x - + = - 7 PN ' yy eo ‘1
ay To. ‘ROY ‘+Oc IN" O27 Was
+ fear ea were A ae ~ ° ere we =
: a oy * at. “

fa

Kolding oa Foon oud Ee as Ask Renee "gs

 

 

 

 

 

sake

re
ee, .

sear, oe 8 « hoy

 

 

 

 

 

 

= r

“Reteiving oo Nahe and ‘Badge # #. \
Re

:
tase git

# oo

 

p . . 3 a, ee Mee i, ‘
<i Inmate. Grievance Form fevited, staid By ted OE
a Oars Fg me pe ER, “en . .

 

 

 

 

 

 
What is your request?
IF MEDICAL IN

NATURE

 

 

AFF USE BELOW THIS LINE

ST

Routing: . Housing Unit Deputy (printed name and badge number) ; ) aed

( ) Pod Deputy

(_) inmate Services

Staff Response-

   
   

Staff Name/ID number (p

Kitchen () Laundry ( ) Phone services

ae ) Booking () Mail room » ( ) Other

 

rint name): Q Ac MA yw Avro NWO C

Returned to inmate by (print name):

  
 

Date/Time \-7-\ q

Date/Time

Inmate Request Form revised 10/2
 

 

 

 

 

Inmate Request Form \

 

i

i

 

 

Cpe ay os a f Pee "7 fe colt "
Name 4°? AGE ot bere? Date: bed i tf ie
i Se . ae ere

: Housing Location: __*./ ?

Inmate Numbeé/ 3 ip o> (:
ONE REQUEST PER KITE PLEASE:

What is your request?
IF MEDICAL IN NATURE, GIVE DIRECTLY TO THE NURSE DURING MEDICATION ROUNDS

| _t. pe
Diet, eon iM 7 tXDle, onel a iene ar,
| seo DP

Thea vAKs,

re

rn ? =
L. a Gt f

net

Cae
t -

Wirenereer

 

 

 

 

 

 

 

|
|
|
|
|

|
STAFF USE BELOW THIS LINE

C) eb lt Wil4L

 

 

 

 

Routing: Housing Unit Deputy (printed name and badge number)
( ) Pod Deputy ( 1) Kitchen ( ) Laundry ( ) Phone services
( ) Inmate Services ( }) Booking ( ) Mail room ( ) Other.
I
Staff Response: i f
al lor s Sho Wh LEK C€ Bl CA iz sok é AAG paeor
aa
}

{\ LA Poa f
Of1O LG — See & chien bl ot [Le dn M4 At

l
4 hi — f Ad f J
I nvrivtds ald — tv Maras AW ark pre ck Aur ly /
f) t

 

 

 

 

 

 

 

 

 

 

 

 

 

DQ { [ ! _f| !
fickttets TP pew Stuy = Canneh 24
i | ff Zz / ( 2
REA AMC glk Ay ee fa acl cL,
7 |
|
Staff Name/ID number (print name): Date/Time
Returned to inmate by (print name): Date/Time

 

Inmate Request Form revised 10/2015
For Name Number:

10/11/2018
10/11/2018
10/11/2018
10/04/2018
8097042018

EPPDEIP OLS
G2NO87203'8

 

Resident Account Summary

 

 

10/11/2018
10/11/2018
10/11/2018
10/04/2018
09/04/2018
02/08/2018
02/08/2018
02/08/2018

Monday, October 22, 2018 @09:55
336638  GLIVAR, MEIGRA Do
‘ .
---12---
Transaction Description Amount [Batance } Owed Held
----- +4 --4.--- pe

<BOOKING FE Payment| for BOOKING FEE o/ -16.00 \ “0 haw, 00 0.00
<BOOKING FE Payment} for BOOKING FEE 0‘; -24.00 | » °16.00%% "40.00 0.00
SECUREDEPOS 43137390 Santistévan Evan i 40.00 40. OONG-T64.00 0.00
MEDICAL DBT 09042018 RX QUET ENDS 120 ' 10.00 0.0076 'be64 . 00 0.00
BOOKING FEE BOOKING] FEE 18-13215 : 30.00 © 0.00G0'854.00 0.00
<BOOKING FE Payment|for BOOKING FEE o | -6.00 : 0.008e'24.00 0.00
KIOSK CASH BOOKING|/KIOSK CASH DEPOSI | 6.00 /. : 6. 00%6'*" 30.00 0.00
BOOKING FEE BOOKING|FEE 18-02049 \ 70-00 y 0.0080'" 30.00 0.00

 
 
   

 

WiLD COUNTY

Sriee Inmate Request Form

 

 

 

 

Name hii AA me Date: wleTths

Inmate Number ADS > a 7K Housing Location: W-S

What is your request? ses TNMATE SERVCES {OD Ve dary B RECA PERE
IF MEDICAL IN NATURE, GIVE DIRECTLY TO THE NURSE DURING MEDICATION ROUNDS

QUcd EVENS, |
MY CoHMIS ey Wet SHOUD REE LEC TT HE FOLLOWING:

 

 

 

 

 

 

 

 

30 |
+b 3b |
- lo 40
+30 40
1 ty FO
$4UO IO |
+ 1D ee)

- au Vo

 

~ 1b RO mu BAlLawe Stnutp BE # PAVe

STAFF USE BELOW THIS LINE

 

 

 

Routing: Housing Unit Deputy (printed name and badge number) LC 294

( ) Pod Deputy ( ) Kitchen ( ) Laundry ( ) Phone services
PF inmate Services ( ) Booking ( ) Mail room ( ) Other

Staff Response:

 

 

 

 

 

S
3
S

 

 

 

 

 

 

 

 

 

 

f_. a | f
| } Ud UE kL oY 4
co ~ Ll. Ka land
Antari UA
(Lee
|
|v
Staff Name/ID number (print name): = Lh Date/Time a az| i oy

 

_ Returned to inmate by (print name): Date/Time

 

 

Inmate Request Form revised 10/2015
|

CorEMR - MEIGRA GLIVAR #18-13215 ::-Patient Communication, Location: NC-1E-N..

N

. i. 4.
Patient Communication JMS ID: 336638 _—Location:
} 1 DOB: 05/11/1981 Interviewer:
MEIGRA GLIVAR Agency: County
#18-13215

 

The provider did not approve your request to have a

multivitamin, magnesium and iron supplement
Patient Communication Note:

 

 

 

 

 

 

https://weldcounty.armorcorrectional.net/Modules/Forms/form_record.php?form_id=1 78... 10/15/2018
 

hat is your request?

WwW
IF MEDICAL IN. NATURE, GIVE DIRECTLY. TO THE NURSE DURING MEDICATION. ROUNDS
W ) OO

Ye f f Ch. A v
bce. CPALLS JMet Her VAay ak VON! To" 7.
Fi ey We 34 bo tet O4 104 A-AY - |b

 

 

STAFF USE BELOW THIS LINE

‘Routing: Housing Unit Deputy (printed name and badge number) i) LY
( ) Pod Deputy ( ) Kitchen ( ) Laundry ( ) Phone services

J(finmate Services ( ) Booking ( ) Mail room () Other

 

| Staff Response:

a

.
Ao rat | VAYves ordered Com Pi SSAC

a i AA

 

O_ Odypsienents——_te ye vnade
ee

 

Date/Time Me) ju | IO

\
\
|
|
|
|
——
i ‘ - -
|
|
|
| Returned to inmate by (print name): Date/Time

 

Inmate Request Form revised 10/2015
 

 
 

wet eee on,

pptog Gy IN
Oe Kars uabl !Ob

if y ~ oe

misbbince eect, Wi Ae a ee ant cang nn nin TO te EN Pa erent EEE AE RUE SN Ba 8 rm Sn gin, ~ _

\

, egQel[dafelyylytestae [ag efe pe! fl Pesrperbep intl egies bys [|e ® TENT TOSS ESP SOS ees St aa

 

a
Sk
4
eae
ae
“
\
‘\
~ ~ fet am a er EES

 

- eps YSIS

i x

 

6402 ZL VN 69ZSEE OOD ;
908" 000 $ icooe diz |

—S=—- ~ Jf ,
Samos AaNLIG KAOWISOd SN }

 

 

 

 

 

 

 

y

m7

  

TE908 OD ‘Aa19219
gouagS wn ore
erchjunoy PI
ue aweN oJelWuj

 
